UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6749



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE ANTHONY DALLAS, a/k/a Pablo,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
District Judge. (1:97-cr-00266-JAB; 1:05-cv-00910-JAB)


Submitted: August 31, 2006                 Decided: September 7, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Anthony Dallas, Appellant Pro Se. Sandra Jane Hairston,
Assistant United States Attorney, Angela Hewlett Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           George   Anthony    Dallas   seeks     to    appeal    the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2255 (2000) motion.                      The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner    satisfies       this    standard     by

demonstrating    that   reasonable      jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Dallas has not

made the requisite showing.      Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        DISMISSED




                                  - 2 -